Citation Nr: 1114149	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  10-02 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1968 until September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the June 2009 rating decision included decisions on other disorders; however, the Veteran did not submit a notice of disagreement in regards to any other disorders and they are not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, as noted in his August 2009 notice of disagreement, that although he worked as a cook and mess steward during his service in Vietnam, he was assigned to a combat field artillery unit and had noise exposure from the mess area being located close to the gun locations.  He also claims that he occasionally had to supply ammunition to the artillery guns while on firing missions, without hearing protection.  He currently claims that he has had chronic ringing in the ears and bilateral hearing loss since service, though the tinnitus was not as prevalent as it is today.  

Although the Veteran denied hearing loss in his September 1969 report of medical history, the record currently indicates that he has been diagnosed with numerous ear disorders, including bilateral hearing loss and tinnitus, as well as other non-service-connected ear disorders, in the decades following his discharge service.  For example, an April 2002 private medical record, by Dr. D.J.D. noted that the Veteran had been seen for severe otalgia, decreased hearing, and otitis media with a ruptured left tympanic membrane.  A June 2003 Dr. D.J.D. record noted a treatment follow-up for ear fullness and congestion, with chronic otitis media with effusion, while a December 2004 record noted chronic sinusitis.  Other records, such as from Dr. C.J.D. in July 2008, indicate diagnoses of bilateral sensorineural hearing loss and tinnitus.  A Dr. J.N. August 2009 record noted a diagnosis of bilateral tinnitus, worse on the left, likely of a noise induced in etiology.  A September 6, 2010 letter, from Dr. C.J.D. noted that the Veteran's bilateral tinnitus was "caused by the result or aggravated by military noise trauma," but did not indicate a review of the Veteran's past medical history or provide an explanation as to how he reached that opinion.  

The Veteran has current diagnoses of bilateral hearing loss and tinnitus and has reported in-service noise exposure.  However, the record does not indicate that the Veteran has been provided a VA examination in regards to his claimed disorders.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.
 
The Veteran is able to report symptoms, but not make causation determinations.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  As such, he is able to testify as to the claimed symptoms of bilateral hearing loss and tinnitus in service.

The Board finds that a VA examination is warranted to determine whether the Veteran currently has bilateral hearing loss and tinnitus that is etiologically related to his service.  

The Board also notes that in his statement regarding medical history, received in October 2008, that the Veteran reported receiving treatment from an ear, nose, and throat (ENT) specialist, J.D.C., M.D. from 1987 through 1998, as well as other medical providers.  The record appears to indicate that the Veteran only provided authorizations for some of the identified medical providers and that the RO requested and obtained those authorized records.  The Veteran should be provided an opportunity to clarify whether any additional records should be requested and obtained in regards to his claim.  If he provides adequate identification and authorization, these records should be requested prior to Board review.  38 C.F.R. § 3.159(c)(1). If the RO/AMC is unable to obtain identified records, the Veteran should be provided oral or written notice of that fact. 38 C.F.R. § 3.159(e)(1).

The RO/AMC has also associated VA medical records in regards to the Veteran's claim.  The records were from September 2008 until October 2008 and indicate that the Veteran may receive continuing treatment with the VA medical center. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Finally, the Board notes that the record is unclear as to whether the Veteran wants to receive a hearing in regards to his claim.  In his VA Form 9, received in January 2010, the Veteran did not indicate whether or not he wanted a hearing.  However, in the January 2010 statement of representative in appeals case, the Veteran's representative indicated that the Veteran desired a BVA travel board to state his/her case.  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.  The Board finds that the Veteran should clarify whether he is requesting a hearing in regards to his current claims and be provided an adequate opportunity to have a hearing if one is desired.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall have the Veteran clarify if he desires a hearing in regards to the present claims.  If a hearing is desired, the RO/AMC shall schedule the Veteran to appear at the requested hearing, as soon as it may be feasible.  Notice shall be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he shall indicate this in writing, which shall also be documented in his claims file.

2.  The RO/AMC shall have the Veteran clarify whether he has any additional private medical records that he wants the RO/AMC to attempt to obtain, specifically including the identified ENT specialist, D.C., M.D. with treatment from 1987 through 1998, and provide adequate authorizations to obtain any identified records.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact shall be documented in the claims file, and the Veteran shall be informed in writing.

3.  The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from October 2008 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

4.  After any requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any bilateral hearing loss and/or tinnitus found to be present.  

The claims folder shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any bilateral hearing loss and/or tinnitus found to be present had its onset in, was aggravated by, or is otherwise related to service.  

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, specifically including the numerous post-service ear treatment related records, and including service treatment records.  The rationale for all opinions expressed shall be provided in a legible report.

5.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


